Citation Nr: 0206356	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  91-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for residuals of a left 
shoulder injury.

3.  Entitlement to service connection for residuals of left 
knee injury.

4.  Entitlement to service connection for residuals of a left 
foot injury.

5.  Entitlement to service connection for residuals of a 
right hip injury.

6.  Entitlement to service connection for residuals of a 
right wrist injury.

7.  Entitlement to service connection for residuals of a 
right hand injury.

8.  Entitlement to service connection for residuals of a 
right ankle injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to May 
1986.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a November 1989 rating decision of the 
Department of Veterans Affairs (VA) regional office in 
Washington, D.C. (AOJ).  This case was transferred to the VA 
regional office in Houston, Texas (RO) after this decision 
was promulgated, during the pendency of the appeal.

In a decision dated in August 1994, the Board granted service 
connection for a back disorder, to include degenerative joint 
disease and degenerative disc disease.  The Board denied 
service connection for a gastrointestinal disorder, a neck 
disorder, residuals of a left shoulder injury, residuals of 
left knee injury, residuals of a left foot injury, residuals 
of a right hip injury, residuals of a right wrist injury, 
residuals of a right hand injury, and residuals of a right 
ankle injury.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 1997 memorandum decision, the Court affirmed the 
Board's denial of service connection for hearing loss, but 
vacated and remanded the remaining nine issues on appeal.  In 
compliance with the Court's decision, the Board remanded this 
case for further development.  Subsequent to this 
development, by a rating action in May 2001, the RO granted 
entitlement to service connection for chronic gastritis with 
erosions, Barrett's esophagus, small hiatal hernia with 
endoscopic and biopsy evidence.  Accordingly, this issue is 
no longer in appellate status.


FINDINGS OF FACT

1.  Cervical sprains in service resolved without producing 
chronic disability and current complaints of neck pain are 
not shown to be related to the veteran's period of active 
military duty.  

2.  Subluxation of the left shoulder in service resolved 
without producing chronic disability and current complaints 
of left shoulder pain are not shown to be related to the 
veteran's period of active military duty.

3.  Chondromalacia of the left knee in service resolved 
without producing chronic disability and current complaints 
of left knee pain and findings of chondromalacia, with x-ray 
evidence of mild degenerative joint disease, are not shown to 
be related to the veteran's period of active military duty.

4.  A chronic left foot disorder was not shown in service and 
current complaints of left foot pain, with x-ray evidence of 
mild degenerative joint disease and calcaneal spur, are not 
shown to be related to the veteran's period of active 
military duty.

5.  Snapping of the iliotibial band of the right hip, with 
irritative bursa, in service resolved without producing 
chronic disability and current complaints of right hip pain, 
with x-ray evidence of mild degenerative joint disease, are 
not shown to be related to the veteran's period of active 
military duty.

6.  A chronic right wrist disorder was not shown in service 
and current complaints of right wrist pain are not shown to 
be related to the veteran's period of active military duty.

7.  Suspected tendinitis or myalgia of the right hand in 
service resolved without producing chronic disability and 
current complaints of right hand pain are not shown to be 
related to the veteran's period of active military duty.

8.  A right ankle strain in service resolved without 
producing chronic disability and current complaints of right 
ankle pain, with x-ray evidence of mild degenerative joint 
disease and small bony spurs, are not shown to be related to 
the veteran's period of active military duty.


CONCLUSIONS OF LAW

1.  A chronic neck disorder was not incurred in or aggravated 
by active military duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001). 

2.  A chronic left shoulder injury was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

3.  A chronic left knee disorder, to include arthritis, was 
not incurred in or aggravated by active military duty.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

4.  A chronic left foot disorder, to include arthritis, was 
not incurred in or aggravated by active military duty.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

5.  A chronic right hip disorder, to include arthritis, was 
not incurred in or aggravated by active military duty.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

6.  A chronic right wrist disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

7.  A chronic right hand disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

8.  A chronic right ankle disorder, to include arthritis, was 
not incurred in or aggravated by active military duty.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate on enlistment examination in 
December 1960, a medical history of leg cramps.  In September 
1961, the veteran complained that he woke up with a sore 
neck.  On examination, spasms of muscles of the left side of 
the neck were found.  The diagnostic impression was 
torticollis.  In May 1962, he complained of pain in his left 
upper arm radiating to the axilla, and thereafter, in August 
1962, he complained of left shoulder pain.  On examination, 
there was limitation of motion of the left shoulder, 
especially on external rotation.  The diagnosis was chronic 
dislocation of the left shoulder.  However, a physician who 
then examined the veteran found that a history of dislocation 
of the left shoulder was not substantiated.  At an orthopedic 
clinic in September 1963, the veteran's left shoulder could 
be subluxated about one-half inch, but no true dislocation 
could be elicited.

In October 1972, the veteran complained of recurrent pain and 
limitation of motion of the left knee.  On examination, 
crepitus was found and he was given a knee brace.  In 
December 1972, an orthopedic consultation found likely 
chondromalacia of the left knee.  In October 1973, extensor 
tendinitis of the hands was found.  The veteran strained his 
right ankle and the arch of the right foot in November 1973.

In a report of medical history in December 1975, the veteran 
stated that he had leg cramps, swollen or painful joints, and 
a painful shoulder due to a dislocation.  Bilateral 
chondromalacia was found in September 1976.  An exercise 
regime was instituted for left knee pain in January 1977.  In 
February 1977, the veteran complained of recurrent cervical 
spine pain.

In February 1981, the veteran complained of pain in his right 
hip after running.  On examination the hip joint was 
nontender.  The diagnostic impression was snapping of the 
iliotibial band, with irritative bursa.  Thereafter, in March 
1981, diathermy and ultrasound for right hip pain were 
performed and in late March 1981, the veteran returned to 
running and was doing fairly well.

In May 1983, the veteran complained that he woke up with pain 
in his neck.  The assessment was cervical spasm.  In July 
1984, he complained of pain in his hands.  X-rays were 
negative and range of motion and strength of the hands were 
normal.  The diagnostic assessment was possible tendinitis of 
the hands versus myalgias.  An examination for retirement in 
March 1986 reported no abnormalities of the musculoskeletal 
system.

At a VA examination in October 1989, the veteran complained 
of injuries in service to various joints, with no fractures, 
which had been treated with analgesics and rest.  He reported 
occasional localized pain, mainly related to weather changes.  
On examination the neck was normal to palpation and on motion 
in all six directions; the left shoulder was normal to 
palpation, with painless active and passive range of motion 
and good strength and without any laxity; the right wrist and 
right hand had normal range of motion, with a good, painless 
grip; the low back was normal to palpation, with normal range 
of motion in all six directions and with no neurological 
deficits in the legs.

The right hip had normal, painless range of motion and 
strength.  Examination of the knees revealed normal flexion 
to 140 degrees and normal extension to 90 degrees with full, 
painful squatting and a negative McMurray's sign, 
bilaterally.  All findings with reference to the right ankle 
and left foot were normal.  Diagnoses included old injuries 
of the neck, low back, left shoulder, right hip, right wrist, 
right hand, both knees, right ankle and left foot, with on 
and off localized pain, by history, all normal on 
examination, with no pain elicited.

At a personal hearing before the AOJ in June 1990, the 
veteran indicated that he would submit evidence showing 
continued treatment of his claimed disabilities.  He 
submitted a written statement in which he stated that in 1966 
or 1967 on a ship in the Republic of Vietnam he sustained 
injuries to his head, neck, left shoulder, right hand, upper 
and lower back, both hips and legs and right ankle and foot 
when he fell into the water and caught his foot on a rope 
ladder as he was trying to go from a small boat to a ship.  
He reported that his symptoms subsided after he took pain 
pills, rested in bed, and performed therapeutic exercises.

He also stated that in 1972 or 1973 a physician at Bethesda 
Naval Hospital recommended his medical discharge from 
service, but he was allowed to enter Officer's Candidate 
School after he promised not to seek treatment for his old 
injuries.  The veteran also stated that he withheld pertinent 
information at his retirement physical examination so as to 
not be kept on active duty for treatment or a determination 
as to the kind of discharge which he should receive.  The 
veteran indicated that after service he was unable to work.

A medical record from a naval hospital dated in April 1994, 
reported that the veteran's gait was slow, purposeful, and 
unsteady.  Examination of the musculoskeletal system showed 
no atrophy, but the veteran had poor overall tone.  He could 
not perform a heel gait or toe gait and was unable to stand 
on his heels or toes.  Romberg was negative.  The examiner 
reported "reasonable" range of motion in all extremities, 
with the exception of his right hip, which showed extensive 
pain with motion beyond 60 degrees or with abduction.  It was 
also noted that the examination elicited significant overall 
body ache in the upper shoulder girdles, back, hips, and down 
to the right knee.  X-rays of the right hip were normal.  The 
diagnoses were chronic sciatica, fibromyalgia, chronic 
fatigue syndrome, degenerative disc disease of the 
lumbosacral spine, and depression.  

A private medical record dated in February 1995, indicates a 
history of dislocating his left shoulder in 1962, with 
chronic spurs and pain since that time.  The veteran also 
reported fracturing his right wrist and right knee in 1963, 
when he hit a telephone pole after skidding off the road.  
The veteran gave a history of falling from a ship in 1967, 
and injuring his head, neck, back and right leg.  The 
neurological examination was normal, with the exception that 
the veteran was unable to perform exercises that required him 
to stand on his heels or his toes.  There was no atrophy in 
his muscles.  Examination of the musculoskeletal system found 
that the veteran was unable to bend or flex at the hip past 
35 degrees and complained of pain upon palpation of the 
muscles.  Movement was slow.

A VA outpatient treatment record dated in March 2000, 
reported complaints of bilateral foot pain.  On examination, 
edema of the left ankle and distal one-third of the leg was 
found.  Atrophy of the distal leg on the left side and muscle 
weakness was reported, as was pain in the arches, 
bilaterally.  There was increased pain with range of motion 
of the metacarpophalangeal joints and plantar fascial 
structures.  The diagnoses included plantar fasciitis, 
neuritis, and stasis of the leg and ankles.  

A fee basis examination conducted in September 2000, found 
chondromalacia in both knees due to weakness in the 
quadricep.  It was noted that exercising the quadricep would 
eliminate the chondromalacia.  The left foot had calcaneal 
spurs, that could be treated with steroid injections and 
stretching exercises that would eliminate the symptomatology.  

Range of motion of the right wrist was normal and not 
affected by pain or limitation of function, and was normal in 
appearance.  Range of motion of the right ankle was normal 
and not affected by pain or limitation of function, and was 
normal in appearance.  Range of motion of the left knee was 
normal and not affected by pain or limitation of function, 
and the left knee was normal in appearance.  

Range of motion of the right fingers indicated movement of 
fingers were normal, with the exception of the proximal 
interphalangeal joint of the index finger lacked 10 degrees 
of flexion, the proximal interphalangeal joint of the middle 
finger lacked 5 degrees of flexion, and the proximal 
interphalangeal of the little finger lacked 10 degrees of 
flexion.  The appearance of all the fingers was within normal 
limits.  

Range of motion of the cervical spine was 60 degrees flexion, 
40 degrees extension, 30 degrees right and left lateral 
flexion, and 60 degrees left and right rotation.  Normal 
range of motion for the cervical spine was noted as 65 
degrees flexion, 50 degrees extension, 40 degrees right and 
left lateral flexion, and 80 degrees left and right rotation.  
The examiner noted that the veteran complained of pain with 
movement.  There was no muscle spasm or weakness.  There was 
tenderness on both sides.  On flexion, the pain started at 20 
degrees, extension at 10 degrees, right and left lateral at 
30 degrees, and right and left rotation at 60 degrees.  Pain 
was reported as the limiting factor with range of motion.   

Range of motion of the left shoulder was limited by pain and 
fatigue, with pain having the main functional impact.  
Flexion of the left shoulder was 90 degrees, 95 degrees 
abduction, 45 degrees external rotation, and 40 degrees 
internal rotation.  Normal range of motion of the shoulder 
was reported as 180 degrees flexion, 180 degrees abduction, 
and 90 degrees external and internal rotation.  The examiner 
stated that a range of motion test on the hip could not be 
performed as the veteran was in a wheelchair.  

The examiner concluded that a specific disability of the 
neck, left shoulder, left knee, left foot, right hip, right 
wrist, right hand, and right ankle was not found.  It was 
noted that the cervical torticollis "must have been a 
transient problem as [the veteran] has no torticollis evident 
by signs or symptoms at this date."  The examiner further 
opined that it was 

not likely that any current complaints of 
neck pain are related to the diagnosis of 
torticollis in September, 1991 (sic) or 
the pain complaints in 1977 and 1983.  

. . . not likely that any current left 
shoulder disability is related to the 
Veteran's left shoulder complaints of 
August, 1992 (sic), September, 1963 and 
December 1975.

. . . not likely that any current left 
knee disability is related the Veteran's 
left knee complaints in October and 
December, 1972, September, 1976 and 
January, 1977.

. . . not likely that any current left 
foot disability is related to any foot 
injury in the service.  In fact, the 
calcaneal spurs are a normal degenerative 
process that occurs with any type of 
long-term use of standing or walking 
which is inherent to the normal mobility 
of all humans.

. . . not likely that any current right 
hip disability is related to the 
February, 1981 hip complaint diagnosis 
snapping of the iliotibial band with 
irritant bursa.

. . . not likely that any current wrist 
disability is related to any wrist injury 
in the service.

. . . not likely that any right hand 
disability is related to any extensor 
tendinitis of October, 1973 as this is 
not present today and the extensor 
tendinitis is completely resolved.  

Additionally, he has a diagnosis of July, 
1984 of possible tendinitis versus 
myalgia (which simply means muscle pain) 
and since any diagnosis of tendinitis and 
myalgia are excluded at this date, it is 
not likely that any hand disability is 
due to this diagnosis.

. . . not likely that any current right 
ankle disability is related to the 
November, 1973 right ankle strain as 
there is no evidence of instability of 
the ankle and no evidence of strain at 
this date.

Radiographic studies of the cervical spine, left shoulder, 
wrist, and right hand were all within normal limits.  Mild 
degenerative joint disease was indicated by x-rays of both 
hips, the left knee, right knee, right ankle, and left foot.  
Additionally, x-rays of the right ankle showed small bony 
spurs, and x-rays of the left foot revealed a calcaneal spur.

II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Following the 
AOJ's and RO's determinations of the veteran's claims, VA 
issued regulations implementing the Veterans Claims 
Assistance Act.  66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Veterans Claims Assistance Act and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The Act 
and regulations also require VA to notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant which of the evidence is to be provided by the 
claimant and which VA will attempt to obtain on behalf of the 
claimant.

The veteran has been provided with numerous VA examinations 
in connection with the issues on appeal.  The record reflects 
that the veteran has been informed of the requirements for 
establishing the issues on appeal.  The veteran has submitted 
pertinent evidence in support of his claims.  The AOJ and RO 
have informed the veteran by letters, the statement of the 
case, and supplemental statements of the case of the evidence 
needed to substantiate his claims and advised him of the 
evidence it has obtained.  The RO complied with a Board 
remand dated in March 1998, and obtained additional evidence.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board is satisfied that the facts relevant to these 
claims have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  A remand to afford the RO an 
opportunity to consider the claims in light of the 
implementing regulations would only serve to further delay 
resolution of the claims with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, the Board will 
address the merits of the veteran's claims on appeal.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Moreover, in 
the case of arthritis, service connection may be granted if 
such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In the veteran's case, although he may have sustained sprains 
or injuries to various joints and body parts during service, 
the only chronic musculoskeletal abnormalities shown in post 
service years is mild degenerative joint disease of the left 
knee, right hip, right ankle, and left foot.  However, 
arthritis of these joints was not shown in service, nor was 
it shown within one year following service separation.  
Additionally, the examiner in September 2000, specifically 
noted that any current left knee disorder, right hip 
disorder, right ankle disorder, and left foot disorder were 
not related to the veteran's military service or any incident 
therein.  The examiner further concluded that any current 
cervical disorder, left shoulder disorder, right wrist 
disorder, and right hand disorder were not related to the 
veteran's military service or any incident therein.  
Additionally, continuity of symptomatology of these disorders 
has not been shown by the medical evidence of record.  
Accordingly, service connection is not warranted for a neck 
disorder, residuals of a left shoulder injury, residuals of 
left knee injury, residuals of a left foot injury, residuals 
of a right hip injury, residuals of a right wrist injury, 
residuals of a right hand injury, and residuals of a right 
ankle injury.  

In so finding, the Board has considered the time, places and 
circumstances of the veteran's service.  38 U.S.C.A. § 1154 
(West 1991).  Additionally, in reaching this decision the 
Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claims for entitlement to service connection for a neck 
disorder, residuals of a left shoulder injury, residuals of 
left knee injury, residuals of a left foot injury, residuals 
of a right hip injury, residuals of a right wrist injury, 
residuals of a right hand injury, and residuals of a right 
ankle injury are denied.



		
	J. A. MARKEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

